Allowability notice 
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the papers filed on 4/27/22.

Claim status
2.	In the claim listing 4/27/22 claims 1-18, 20 and 23 are pending in this application and are under prosecution. Claims 1 and 3 are amended. Claims 19, 21 and 22 are canceled. New claim 23 is added. The amendments have been reviewed and entered. No new matter has been introduced by the amendments.

Declaration Under 37 CFR 1.130 by Professor Meller
3.	The declaration under 37 CFR 1.130(a) filed on 4/27/2022 by professor Meller is sufficient to overcome the rejection of claims 1-18 and 20 under 35 USC 102(a)(1) as being anticipated by Gilboa et al.
	In the declaration professor Meller states that the Gilboa article is derived from the work of Tal Gilboa, Chen Torfstein, Yuval Ebenstein, Elmar Weinhold and me and Tal Gilboa, Chen Torfstein, Yuval Ebenstein, Elmar Weinhold and I-Amit Meller, are the sole inventors and Matyas Juhasz and Assaf Grunwald, identified as co-authors of the Article, merely provided some reagents (chemicals) and they did not contribute to the conception of the invention (Declaration, sections 6 and 7).


Withdrawn Rejections and Response to the Remarks
4.	The previous rejection of claims 1-18 and 20 under 35 USC 102 (a)(1) as being anticipated by Gilboa et al has been withdrawn in view of filing the declaration by professor Meller and Gilboa et al published less than year before the priority date of the instant application and thus not available as prior art.
5.	The previous rejection of claims 1-3, 9-13, 15 and 16 under 35 USC 102 (a)(1) as being anticipated by Stakenborg has been withdrawn in view of amendments to claim 1 and persuasive arguments made by the applicant that Stakenborg would be non-operative in a pore in a film or membrane and requires several detector elements that are distanced along the length of the channel and Stakenborg recites that each detector has a width “as small as 50 nm and up to 200 nm wide” and single 50 nm detector could not exist in a pore let along multiple detectors as required by Stakenborg. Further, as described throughout Stakenborg, the distance between the detectors and their length wise separation is essential to the performance of the detection described and the travel time is compared across multiple detectors and a pore would not allow for multiple detectors separated longitudinally and so the comparisons required by Stakenborg could not occur (Remarks, pg. 6, paragraph 2).
6.	The previous rejection of claims 4, 17-18 and 20 under 35 USC 103 as being unpatentable over Stakenborg in view of Campos has been withdrawn in view of persuasive arguments made by the applicant that Stakenborg does not teach a nanopore in a membrane/film. Further, Stakenborg would be non-operable in a nanopore in a membrane as there is a need for multiple sensors disposed along the length of a channel which is not possible in a pore. Campos teaches nanopores, but since Stakenborg would be non-operable in a nanopore a skilled artisan cannot successfully combine the two references. The longitudinally separated sensor array of Stakenborg cannot exist/function in a nanopore and so no amount of additional art would bring a skilled artisan from the invention of Stakenborg to the instant claims (Remarks, pg. 7 paragraph 5). 

Examiner’s Comment
7.	Claims 1-18, 20 and 23 has been renumbered as claims 1-20  and presented in the same order as presented by the applicant.

Conclusion
8.	Claims 1-18, 20 and 23 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NARAYAN BHAT Ph. D. whose telephone number is (571)272-5540. The examiner can normally be reached MON-THURS 8.00 am -6.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NARAYAN BHAT
Primary Examiner
Art Unit 1634



/NARAYAN K BHAT/Primary Examiner, Art Unit 1634